UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 25, 2014 West Marine, Inc. (Exact name of registrant as specified in its charter) Delaware 0-22512 77-0355502 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Westridge Drive Watsonville, California95076 (Address of Principal Executive Offices, Including Zip Code) (831) 728-2700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 25, 2014, Ronald Japinga announced his decision to resign his position as our Executive Vice President – Merchandising, Replenishment and Logistics, to pursue other interests.His last date of employment will be July 11, 2014 and during the approximately two-week period through his resignation date, Mr. Japinga will facilitate a transition of his responsibilities to his direct reports until we identify a suitable replacement. In view of his voluntary resignation, Mr. Japinga will not receive any severance payments or any bonus for 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST MARINE, INC. Date: June 27, 2014 By: /s/Pamela J. Fields Pamela J. Fields Secretary and General Counsel
